 


114 HR 796 IH: To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the design, planning, and construction of the South Sacramento County Agriculture and Habitat Lands Water Recycling Project in Sacramento County, California.
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 796 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Ms. Matsui (for herself, Mr. Garamendi, and Mr. Bera) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the design, planning, and construction of the South Sacramento County Agriculture and Habitat Lands Water Recycling Project in Sacramento County, California. 
 
 
1.Authorization of Sacramento County, California, water reclamation project
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended by adding at the end the following new section:  16__.Sacramento County, California, water reclamation project (a)AuthorizationThe Secretary, in cooperation with the Sacramento Regional County Sanitation District, California, is authorized to participate in the design, planning, and construction of, and land acquisition for, a project to reclaim and reuse wastewater in accordance with subsection (b), within Sacramento County, California.
(b)Phased projectThe project referred to in subsection (a) shall consist of three phases, the first of which shall include the planning, design, and construction of water conveyance and related infrastructure to provide recycled water to irrigate approximately 4,500 acres of land in southern Sacramento County. (c)Cost share (1)In generalThe Federal share of the costs of the project described in subsection (a) shall not exceed 25 percent of the total cost.
(2)Form of non-Federal shareThe non-Federal share may be in the form of any in-kind services that the Secretary determines would contribute substantially toward the completion of the water reclamation and reuse project, including— (A)reasonable costs incurred by the Sacramento Regional County Sanitation District relating to the planning, design, and construction of the water reclamation and reuse project; and
(B)the acquisition costs of land acquired for the project that is— (i)used for planning, design, and construction of the water reclamation and reuse project facilities; and
(ii)owned by the Sanitation District and directly related to the project. (d)LimitationThe Secretary shall not provide funds for the operations and maintenance of the project described in subsection (a).
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $30,000,000.. (b)Clerical amendmentThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the last item relating to title XVI the following:


Sec. 16__. Sacramento County, California, water reclamation project.. 
 
